DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

     Response to Amendments
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hung, US 2020/0073507, in view of Rosenberg, US 2015/0091858. 

Regarding Claim 19, Hung (Figs. 1-3) teaches a method for receiving an adjustment gesture formed on or about a plurality of sensor panels on lateral sides of a handheld device (e.g., User presses sensors 110 and 120 on sides S1 and S2, respectively.  A gesture in which a pressure difference occurs between the two sides is considered a “flexing gesture” and sides S1 and S2 are considered a “first sensor panel” and “second sensor panel,” respectively; par. 0033, 0039.  Sides S1 and S2 have a variety of sensing elements; par. 0034) comprising: 
-detecting two or more touches at a first time at the plurality of sensor panels, wherein a first touch of the two or more touches is detected at a first sensor panel of the plurality of sensor panels (e.g., Touch on side S1), and wherein a second touch of the two or more touches is detected at a second sensor panel of the plurality of sensor panels (e.g., Touch on side S2); 
-determining that the two or more touches at the first time are arranged in a pattern corresponding to a predetermined gesture (e.g., Touch inputs to sides S1 and S2 of the device is considered a “pattern corresponding to a predetermined gesture”; par. 0033); 
-determining a relative pressure between the two or more touches (e.g., Pressure placed on sensors 110 and 120 are compared to each other; par. 0040); 
-associating the gesture with a user interface (UI) element, the UI element accepting an adjustment input based on the relative pressure between the two or more touches (e.g., Pressure difference allows processor 150 to determine a right or left-handed state of the device.  The operating interface may be adjusted accordingly based on the state; par. 0069), wherein the adjustment input is selected from a group of adjustment inputs comprising a volume level, a brightness level, a zoom feature, changing between different application executing on the handheld device, a home screen, and operation of a camera (e.g., Operating interface adjustment could be a change in application; par. 0069); and 
-providing an input to the UI element based on the gesture and relative pressure between the two or more touches (e.g., Application change is executed based on the flexing gesture and pressure difference; par. 0069).  

Hung does not teach wherein each of the plurality of sensor panels comprise: 
a plurality of physical VIA columns; 
a plurality of physical VIA rows; 
a plurality of column drive sources; 
a plurality of row sense sinks; and 
a processor configured to interpolate a location of the gesture in the plurality of physical VIA columns and the plurality of physical VIA rows from an electrical signal from the plurality of column drive sources sensed at the plurality of row sense sinks.  

However, Rosenberg (Figs. 3-4) teaches the concept of a sensor panel (e.g., touch sensor; par. 0148) comprising: 
a plurality of physical VIA columns (0312); 
a plurality of physical VIA rows (0313); 
a plurality of column drive sources (0321, 0323, 0325); 
a plurality of row sense sinks (0331, 0333, 0335); and 
a processor (e.g., Control logic 0440 is considered a “processor”) configured to interpolate a location of a touch in the plurality of physical VIA columns and the plurality of physical VIA rows from an electrical signal from the plurality of column drive sources sensed at the plurality of row sense sinks (e.g., Individual via columns and row sinks may be sensed and driven using interpolation; par. 0182).  In the combined invention, the features of Rosenberg would be used to interpolate the location of the gesture in each sensor panel of Hung.  The claim limitations would therefore be achieved. 

Before the effective filing date of the invention, it would have been obvious to one with ordinary skill in the art to modify Hung with the above features of Rosenberg.  Rosenberg teaches that its methodology is inexpensive and helps provide accurate touch detection (par. 0003   

Regarding Claim 20, Hung in view of Rosenberg teaches the method of claim 19.

Rosenberg (Fig. 3) further teaches, wherein
-the plurality of physical VIA columns (0312) are connected by interlinked impedance columns (0329); 
-the plurality of physical VIA rows (0313) are connected by interlinked impedance rows (0339); 
the plurality of column drive sources are connected to the interlinked impedance columns and to the plurality of physical VIA columns through the interlinked impedance columns (e.g., Column drive sources 0321, 0323, and 0325 are connected through interlinked column impedance 0329 and the physical via columns 0312 through the interlinked column impedance); and
-the plurality of row sense sinks are connected to the interlinked impedance rows and to the plurality of physical VIA rows through the interlinked impedance rows (e.g., Row sense sinks 0331, 0333, and 0335 are connected to interlinked row impedance 0339 and physical via rows 0313 through the interlinked row impedance). 

The same rationale used to combine Hung with Rosenberg stated in claim 19 applies here and will not be repeated.  

				     Response to Arguments
Applicant’s arguments with respect to claims 19-20 been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically, Applicant has incorporated only part of claim 20 into claim 19 and Rosenberg teaches these limitations.  Claims 19-20 stand rejected. 

Allowable Subject Matter
Claims 1-3, 5-11, and 21-26 are allowed. 
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is Examiner’s statement on the reasons for allowance: 

Regarding Claim 1, Applicant has incorporated the limitations of claim 4, which the office indicated was allowable subject matter in the previous Office Action.  Claims 2-3 and 5-11 are allowed because they depend on claim 1. 

Regarding Claim 21, the reasons for allowance were stated in Office Action mailed August 11, 2021 and will not be repeated here.  Claims 22-26 are allowed because they depend on claim 21. 

Regarding Claim 27, Hung in view of Rosenberg teaches the method of claim 19.

However, neither Hung, Rosenberg, nor the remaining prior art, teaches further comprising:
providing adjustment information to a coupled device based on the location of the gesture and a pressure response.

Here, “coupled device” is interpreted as a “handheld device” as stated in claim 19.  Hung does not teach that the adjustment information (application change, Hung, par. 0069) is transmitted to another device based on the location of the gesture and a pressure response.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY P RABINDRANATH whose telephone number is (571)270-5722. The examiner can normally be reached Monday through Friday, 9 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY P RABINDRANATH/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        May 20, 2022